t c memo united_states tax_court gene hawkins petitioner v commissioner of internal revenue respondent docket no 20408-14l filed date gene hawkins pro_se andrew k glover for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold a notice_of_intent_to_levy respon- all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar dent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and respondent’s motion including the attached affidavits and exhibits petitioner resided in mary- land when he filed his petition petitioner filed delinquent federal_income_tax returns for tax years through and did not pay the tax shown as due the irs subsequently made tax assessments against him on date in an effort to collect these unpaid liabilities the irs sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing on date petitioner timely submitted a form request for a collection_due_process or equivalent_hearing in his request petitioner stated that he could not pay the balances owed and sought a collection alternative in the form of an installment_agreement or an offer-in- compromise petitioner did not indicate an intention to challenge his underlying tax_liability for any of the tax years at issue immediately after receiving petitioner’s case a settlement officer so from the irs appeals_office reviewed his administrative file and confirmed that the tax_liabilities in question had been properly assessed and that all other requirements of applicable law and administrative procedure had been met on date the so sent petitioner a letter scheduling a telephone cdp hearing for date the so informed petitioner that in order for her to consider a collection alternative he had to provide her by date a completed form 433-a collection information statement for wage earners and self-employed individuals and form 656-b offer_in_compromise together with supporting financial information the so emphasized in her letter that she could not consider a collection alternative unless petitioner supplied the completed forms and information to her petitioner provided none of the requested documentation before the cdp hearing he participated in that hearing during which the so reiterated that she could not consider a collection alternative without those documents petitioner acknowledged that he had not sent the so any of the requested documents and there is no evidence that he requested additional time to do so petitioner noted that he previously had an installment_agreement under which he was to pay the irs dollar_figure per month and asked why it had been terminated the so explained that this agreement had been terminated because significant new liabilities had been added to the balances owed on his accounts petitioner did not raise during the hearing any challenge to his underlying tax_liabilities for because petitioner failed to submit the required financial information the so determined that he was not eligible for a collection alternative the so ac- cordingly closed the case and on date issued petitioner a notice_of_determination concerning collection action sustaining the proposed levy for the ten tax years at issue on date petitioner timely petitioned this court for review of the notice_of_determination in his petition he acknowledged that he had not sub- mitted the required paperwork to the so at the time of the cdp hearing but said that he had the paperwork ready and wished to make a compromise on taxes on date respondent filed a motion for summary_judgment on date this court ordered petitioner to respond our order informed him that if he disagreed with any facts stated in the irs motion he should point out those factual issues our order also informed petitioner that failure to respond would be grounds for granting respondent’s motion and entering judgment against him petitioner did not respond to this court’s order and has not otherwise responded to the irs motion for summary_judgment discussion a summary_judgment the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party id however the nonmoving party may not rest upon mere allegations or denials but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite because petitioner did not respond to the motion for summary_judgment we could enter decision against him for that reason alone see rule d we will nevertheless consider the motion on its merits we conclude that no material facts are in dispute and that this case is appropriate for summary adjudication b standard of review where as here there is no challenge to the amount of a taxpayer’s under- lying tax_liabilities for the years at issue the court reviews the irs determination for abuse_of_discretion 114_tc_176 abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir c analysis the only question is whether the irs properly sustained a proposed levy to collect petitioner’s unpaid tax_liabilities we review the record to determine whether the so properly verified that the requirements of any applicable law or administrative procedure have been met considered any relevant issues petitioner raised and considered whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern petitioner did not challenge his underlying tax_liabilities during the cdp hearing or in his petition to this court he is thus precluded from challenging those liabilities here rule b any issue not raised in the assignments of error shall be deemed to be conceded see 140_tc_173 a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing sec_301_6330-1 q a-f3 proced admin regs of the person that any collection action be no more intrusive than necessary sec_6330 as to the first point this court has authority to review an so’s satisfaction of the verification requirement regardless of whether the taxpayer raised that issue at the cdp hearing see 131_tc_197 however petitioner did not allege in his petition that the so failed to satisfy the verification requirement that issue is therefore deemed conceded see rule b any issue not raised in the assignments of error shall be deemed to be conceded triola v commissioner tcmemo_2014_166 at dinino v commissioner tcmemo_2009_284 in any event even if petitioner had properly preserved this issue he has set forth no specific facts showing that there is a genuine issue for trial concerning the propriety of the assessments for at his cdp hearing petitioner was entitled to make offers of collection alternatives such as an offer-in-compromise or an installment_agreement sec_6330 and this right however carries with it certain obligations on the taxpayer’s part as provided in the regulations t axpayers will be expected to provide all relevant information requested by the appeals officer including financial statements for her consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs on his form petitioner indicated that he could not pay the balances due and expressed interest in an installment_agreement or an offer-in-compromise before the cdp hearing the so asked petitioner to submit a completed form a and form_656 to enable her to consider collection alternatives petitioner ne- glected to put any offer on the table and failed to submit the documentation required for consideration of an offer the so provided petitioner ample time to submit the required documenta- tion cf szekely v commissioner tcmemo_2013_227 at in her response to petitioner’s request for a cdp hearing the so asked petitioner to provide these documents by date three weeks after petitioner submitted his request petitioner failed to supply any documentation by that date or during the ensuing three weeks before the hearing on date the so waited an- other three weeks before closing the case on date petitioner could have asked the so to afford him additional time to submit the documents but he made no such request and offered no excuse for his failure to timely provide the information we have consistently held that it is not an abuse_of_discretion for an ap- peals officer to reject collection alternatives and sustain the proposed collection action where the taxpayer has failed to put a specific offer on the table and has failed after being given sufficient opportunities to supply the so with the re- quired forms and supporting financial information see huntress v commis- sioner tcmemo_2009_161 prater v commissioner tcmemo_2007_241 roman v commissioner tcmemo_2004_20 we will accordingly grant sum- mary judgment for respondent and affirm the proposed collection action as to all tax years petitioner is advised that he is free to submit to the irs an offer-in- compromise on form_656 supported by the necessary financial information for consideration by the irs at any time to reflect the foregoing an appropriate order and decision will be entered
